EXHIBIT 5.1 May 20, 2013 Susser Holdings Corporation 4525 Ayers Street Corpus Christi, Texas 78415 Ladies and Gentlemen: We have acted as counsel to Susser Holdings Corporation, a Delaware corporation (the “Company”), in connection with the preparation and filing with the Securities and Exchange Commission of the Company’s Registration Statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), relating to the registration of 1,750,000 shares of common stock, par value $0.01 per share, of the Company (the “Common Stock”), to be granted pursuant to the Susser Holdings Corporation 2013 Equity Incentive Plan (the “Plan”). In so acting, we have examined originals or copies (certified or otherwise identified to our satisfaction) ofthe Registration Statement and the Plan pursuant to which the shares of Common Stock will be issued andsuch corporate records, agreements, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Company, and have made such inquiries of such officers and representatives, as we have deemed relevant and necessary as a basis for the opinion hereinafter set forth. In such examination, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such latter documents. As to all questions of fact material to this opinion that have not been independently established, we have relied upon certificates or comparable documents of officers and representatives of the Company. Based on the foregoing, and subject to the qualifications stated herein, we are of the opinion that the 1,750,000 shares of Common Stock being registered for sale pursuant to the Registration Statement have been duly authorized and, subject to the receipt of stockholder approval of the Plan at the Company’s Annual Meeting of Stockholders to be held on May 21, 2013, when issued and delivered in accordance with the terms of the Plan, will be validly issued, fully paid and nonassessable. The opinion expressed herein is limited to the corporate laws of the State of Delaware and the federal laws of the United States, and we express no opinion as to the effect on the matters covered by this letter of laws of any other jurisdiction. We hereby consent to the use of this letter as an exhibit to the Registration Statement.In giving such consent we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Weil, Gotshal & Manges LLP
